IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-62,576-02


AARON BURSEY, Relator

v.


JUDGE, 292ND DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM DALLAS COUNTY



 Per curiam.


O R D E R



	This is an original application for a writ of mandamus.  Relator contends that he filed
an application for writ of habeas corpus in the 292nd District Court on April 8, 2005 in cause
number W92-04928-V(A), but more than thirty-five days have elapsed and the application
has not been forwarded to the Court of Criminal Appeals.  Relator also alleges that an order
designating issues was entered June 30, 2005.
	It is this Court's opinion that additional information is required before a decision can
be reached on the motion for leave to file the instant action.  The respondent, Judge of the
292nd District Court Dallas County, is ordered to file with this Court within thirty days a
response by having the district clerk submit the record on such habeas corpus application or
by setting out the reasons that findings have not been made in the period since the order
designating issues was entered.  This application for writ of mandamus is held in abeyance
pending compliance with this order.
	IT IS SO ORDERED this the 26th  day of April , 2006.

DO NOT PUBLISH